UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1384



BARBARA R. WALKER,

                                              Plaintiff - Appellant,

          versus


CAROLINA POWER AND LIGHT COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-72-5-BO)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara R. Walker, Appellant Pro Se.     Thomas J. Manley, Maria
Eugenia Hallas, HUNTON & WILLIAMS, Raleigh, North Carolina; Rose-
mary Gill Kenyon, CAROLINA POWER & LIGHT COMPANY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara Walker filed suit against Carolina Power and Light

Company (“Carolina Power”) alleging employment discrimination in

violation of the Americans with Disabilities Act.   She now appeals

five district court orders:   (1) denying her ex parte motion for

the appointment of counsel; (2) scheduling discovery and trial; (3)

denying her motion to amend her complaint and ordering her to

comply with Defendant’s discovery requests; (4) granting Defen-

dant’s motion to dismiss her complaint with prejudice pursuant to

Fed. R. Civ. P. 37(b)(2)(C), (D); and (5) denying her motion for

reconsideration.

     We have reviewed the record in light of Walker’s claims and

the district court’s orders and find no reversible error.   Accord-

ingly, we affirm on the reasoning of the district court.        See

Walker v. Carolina Power, No. CA-98-72-5-BO (June 2, 1998; June 11,

1998; Oct. 19, 1998; Jan. 11, 1999; and Feb. 23, 1999).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2